Citation Nr: 0500338	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-27 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




INTRODUCTION

The veteran's recognized service extended from October 1941 
to September 1942 and from May 1945 to June 1946.  He was 
held as a prisoner of war by the Japanese government from 
April 1942 to September 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  



FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.  

2.  According to the certificate of death, the veteran died 
in April 1981 from bronchogenic carcinoma.  

3.  Service connection was not in effect for any disability 
during the veteran's lifetime.

4.  Carcinoma was not clinically evident in service or for 
many years thereafter.

5.  The record contains no indication the veteran's death was 
proximately due to or the result of a service-connected 
disease or injury.




CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120-121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Review of the VCAA notice letters of January 2003 and April 
2004 discloses that they complied with all the requirements 
as described by the Court.  Particularly, the wording of the 
VCAA notices adequately informed the claimant that she should 
provide "any" evidence in her possession pertaining to the 
claim; that she should give VA everything she had pertaining 
to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case with a VCAA notice being sent in 
January 2003, before the initial unfavorable rating decision 
of February 2003.  Moreover, the file reflects a continuous 
flow of information to the claimant.  The rating decisions, 
statement of the case, and other correspondence, as well as 
the VCAA letters, notified her of the status of the evidence 
as it was developed and of the need for substantiating 
evidence from her.  Any deficits in the original notice were 
cured long before the case came to the Board and are no more 
than non-prejudicial error.  

VA has made reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate her claim for 
benefits.  This includes private records which she adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The available service records 
are in the claims folder.  There is no reasonable possibility 
that further assistance would aid in substantiating the 
claim.  

Further, the claimant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria:  Dependency and indemnity compensation may be 
awarded to a veteran's surviving spouse for death resulting 
from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002).  Before an award of dependency and indemnity 
compensation may be made, therefore, service connection for 
the cause of the veteran's death must be established.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  
Consequently, a claim for service connection requires 
evidence of a current disability, evidence of disease or 
injury during service, and evidence relating the current 
disability to the disease or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including malignant tumors, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

If a veteran is a former POW and was interned or detained for 
not less than 30 days, the following diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2004).  

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that 
a claimant need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail).

Background:  The death certificate shows that the veteran 
died in April 1981, at age 56, of bronchogenic carcinoma.  No 
other causes or contributing conditions ere listed.  He died 
at a hospital.  The hospital reports that their records have 
been destroyed.  At the time of the veteran's death, service 
connection had not been claimed or established for any 
disability.  

The service records include an affidavit, signed in May 1945, 
in which the veteran reported having malaria while at Bataan, 
in January 1942.  

An Affidavit for Philippine Army Personnel, sworn by the 
veteran in June 1947, lists a shrapnel wound on the left hip, 
in April 1942, and being sick with malaria from March 1943 to 
October 1944.  There is also a report of beriberi.  

Analysis:  The appellant, the veteran's surviving spouse, 
asserts that his fatal bronchogenic carcinoma was the result 
of his treatment while a prisoner of war.  Some disorders are 
recognized as being residuals of being held as a prisoner of 
war and will be service-connected whenever they appear.  See 
38 C.F.R. § 3.309(c), above.  The veteran's fatal 
bronchogenic carcinoma, however, is not a disease that may be 
presumed to have been incurred in service or while being held 
as a prisoner of war.  

Malignant tumors may be presumed to have been incurred during 
active military service if they are manifest to a degree of 
10 percent or more within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  In this case, there is no competent 
evidence of the fatal bronchogenic carcinoma in the year 
after the veteran finished his active service.  

The VCAA letters alerted the appellant that she had to submit 
competent evidence to connect the fatal bronchogenic 
carcinoma to disease or injury in service; however, she has 
not done so.  See 38 C.F.R. § 3.159 (2004).  This case 
presents a large void in the evidence, from 1947 to 1981.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Because there is no competent evidence to 
connect the veteran's death to service and over 30 years 
passed between service and death, the Board must find that 
the preponderance of evidence is against service connection 
for the cause of the veteran's death.  

The Board has compassionately considered the appellant's 
statements as to her financial need.  Under the applicable 
laws and regulations, however, her financial need does not 
provide a basis for the compensation she seeks.  
Consequently, the claim must be denied.  






ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


